Citation Nr: 1013739	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2010.  A transcript of the 
hearing is of record.

The issue on appeal was recharacterized as a claim for 
entitlement to service connection for a psychiatric disorder 
to include PTSD, as the Veteran asserts that he has PTSD as 
well as major depression related to his service.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed PTSD as the result of 
multiple sexual assaults that occurred during active duty 
service.

Specifically, the Veteran alleges that while he was stationed 
in Schweinfurt, Germany, a superior in his unit sexually 
assaulted him.  He alleges that he was assaulted on several 
occasions over a several-month period which began in March 
1969.  In various statements submitted to VA, the Veteran has 
identified the superior who repeatedly assaulted him as R.H.  
See November 2005 stressor statement.  The Veteran alleges 
that he did not report the assaults because he was terrified, 
embarrassed, and because he was 'blackmailed' by this 
individual.  

Service personnel records show the Veteran was stationed in 
Germany from August 1968 to March 1970, and assigned to B 
Troop, Third Squadron, 7th Calvary.  

The Veteran's accredited representative asserts that the 
Veteran's unit records should be requested to determine if 
the perpetrator was a member of the Veteran's unit.  

Service treatment records do not show treatment related to a 
sexual assault or, diagnosis and treatment of a psychiatric 
condition.  The Veteran did report nervous trouble on his 
October 1969 Report of Medical History, completed prior to 
separation from service.  Current VA treatment records, 
however, show diagnoses of depression and PTSD based on the 
Veteran's report of military sexual trauma.  The Veteran has 
testified that following the incident in service his work 
suffered, and he stayed to himself.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, at 83.

Thirty-eight C.F.R. § 3.304(f)(3) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be used to 
substantiate the claimed assault.  Examples of behavior 
changes that may constitute credible evidence of a stressor 
include, but are not limited to: deterioration in work 
performance; substance abuse; episodes of depression, or 
other unexplained economic or social behavioral changes.

An examination is needed to determine whether the Veteran 
meets the criteria for a diagnosis of PTSD, and, if so, to 
specify the stressors supporting the diagnosis.  In addition, 
an opinion is needed to determine whether there is evidence 
of behavior changes following the claimed stressor and 
whether any other psychiatric disability was incurred as a 
result of active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, from the 
appropriate source(s), unit records 
showing whether R.H. (see November 2005 
stressor statement for the full name), was 
a member of the Veteran's unit (B Troop, 
Third Squadron 7th Calvary) during the time 
he was stationed in Schweinfurt, Germany, 
beginning from March 1969, and, if so, 
whether R.H. was the Veteran's superior.  

2.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to undergo a psychiatric 
examination in order to ascertain the 
nature of any and all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

The examiner should specify the nature of 
the Veteran's current psychiatric 
disorder(s), if any.  If the Veteran does 
not meet the criteria for a diagnosis of 
PTSD, the examiner should explain which of 
the criteria are not met.  

If the Veteran does meet the PTSD 
criteria, the examiner should specify the 
stressors supporting the diagnosis.  

If a supporting stressor consists of an 
in-service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any currently diagnosed 
psychiatric disorder, including PTSD; had 
its onset in active service; or, is the 
result of disease or injury in service.  
It is noted that the Veteran reported that 
he had nervous trouble at the time of his 
service separation examination.  The 
rationale for all opinions should be 
provided.

3.  If the benefit sought on appeal is not 
fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
